Title: From Thomas Jefferson to Robert G Scott, 9 October 1824
From: Jefferson, Thomas
To: Scott, Robert G


                        Sir
                        
                            Monticello
                            Oct. 9. 24.
                        
                    I  recieved on the 2d inst. your favor of Sep. 27. conveying to me the  obliging invitation of the Volunteer companies of the state to meet them and their distinguished guest Genl La Fayette at York on the 19th inst. no person rejoices more than I do at the  effusions of gratitude with which our f.c. in all parts are recieving this their antient and virtuous friend and benefactor, nor can any other more cordially participate in their sentiments of affection to him. age and infirmities however disable me from repairing to distant occasions of joining personally in these celebrns and leave me to avail myself of the opportunity which the  friendship of the Genl will give  by his kind assurance of a visit.  he will here have  the pleasure of reviewing a scene   which has military  maneuvres    covered  from the ravages of  an unsparing enemy.   with this apology for my inability to profit of the honble invitn of the volunteer companies I pray you to accept for them and yourself of the assurance of my high respect and considn.here then I shall have  the welcome oppty of joining with my grateful neighbors in manifestations of our sense of his protection peculiarly afforded us, and claiming our special remembrance and acknolegements. but,  I shall not the less participate with my distant brethren by sincerely sympathising in their warmest expressions of gratitud and respect to this our country’s guest.
                        
                    